Citation Nr: 9925422	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel





INTRODUCTION

The veteran had active service from November 1969 until 
December 1972, with two months of prior service.  Service in 
Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Seattle, Washington.  

The veteran requested a personal hearing upon filing his 
substantive appeal, but failed to appear at the May 1996 
hearing that was scheduled by the RO.  See 38 C.F.R. 
§ 20.704(d) (1998).

In a July 1994 rating decision, the RO granted service 
connection for bilateral deafness and intermittent tinnitis, 
but denied the veteran's entitlement to service connection 
for post-traumatic stress disorder (hereinafter "PTSD"), a 
stomach ulcer, and a lumbar disorder.  The veteran filed a 
notice of disagreement with the RO's denial of service 
connection for the three disorders.  The RO issued a December 
1994 statement of the case, and the veteran perfected his 
appeal as to all three issues.  In a January 1999 rating 
decision, service-connection was granted for PTSD, evaluated 
as thirty percent disabling, effective February 16, 1994.  
The claims folder does not reveal that the veteran disagreed 
with the assigned percentage or effective date.  The PTSD 
issue, therefore, is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability). 






FINDINGS OF FACT

1.  There is no competent medical evidence of record 
demonstrating a nexus between the veteran's currently 
diagnosed stomach disorder and his military service.

2.  There is no competent medical evidence of record 
demonstrating a nexus between the veteran's currently 
diagnosed lumbar spine disorder and his military service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a stomach disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a lumbar spine disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will discuss the 
relevant law and VA regulations. 
The factual background of this case will then be reviewed, 
followed by an analysis of the issue on appeal.

Relevant law and regulations
Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  It is insufficient that an injury 
occurred in service alone, as there must be a current 
disability resulting from that condition or injury.  If there 
is no showing of a chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b) (1998).

In Savage v. Gober, 10 Vet. App. 488, 497 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that the "continuity 
of symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between a 
present disability and service.  The only requirement is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
reported symptomatology, unless such a relationship is one as 
to which a lay person's observation is competent.  
Medical evidence is necessary to opine that current symptoms 
are related to an in-service disease or injury when there is 
an allegation of continuing symptomatology from disability 
allegedly incurred in service.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).

Regulations provide that service connection may also be 
granted for any disease diagnosed after discharge from 
military service, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §3.303(d) (1998); see also 
Cosman v. Principi, 3 Vet. App. 503, 505  (1992). 
Well grounded claims 

The initial inquiry as to any issue presented on appeal is 
whether the veteran's claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The statutory duty to assist the veteran in the development 
of his claim does not arise unless a well grounded claim is 
presented.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In order to establish a well grounded claim, there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  In determining 
whether a claim is well grounded, the claimant's evidentiary 
assertions are presumed true unless inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Where the determinative issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well grounded claim.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

Factual background

The veteran had active service from November 1969 until 
December 1972, to include over eleven months of overseas 
service.  The veteran received medals indicative of service 
in the Republic of Vietnam, including the National Defense 
Service Medal, Vietnamese Service Medal, and Vietnamese 
Campaign Medal.  

An August 1969 pre-induction examination report noted that 
the veteran's abdomen, spine, and other musculoskeletal 
functions were normal.  In a report of medical history dated 
in August 1969, the veteran indicated that he did not have 
nor did he ever have stomach or back trouble of any kind.  
The November 1972 service discharge examination report 
indicated that the veteran's abdomen, spine, and other 
musculoskeletal functions were normal.  All available service 
medical records are negative for evaluation or treatment of 
any stomach or back disorders.

A November 1993 private medical record noted the veteran's 
history of low back problems dating back to a work related 
injury in 1988.  X-rays showed moderate to severe 
degenerative disc disease.  The examiner provided a diagnosis 
of severe degenerative disc disease lumbosacral spine with 
lumbar scoliosis.  

A November 1993 private clinical progress report noted the 
veteran's history of back problems dating back to 1988.  The 
report indicated that the veteran was working at a refinery, 
and in the process of moving a heavy object, noticed a 
snapping in the back area.  The veteran reported low back 
pain with pain radiating into his right leg since the time of 
that injury.  Following the veteran's examination, the 
examiner noted an impression of chronic lumbar strain with 
intermittent but not recurrent right leg radiculopathy.  

A December 1993 letter from Northwest Orthopaedic Surgeons 
indicated that the veteran was examined for low back 
problems, and noted the veteran's long history of a back 
disorder.  The letter stated that the veteran's initial 
injury occurred at work in 1988 when the veteran was 
attempting to turn on a large valve.  It was in 1988 that the 
veteran noted the acute onset of back pain, and that the pain 
progressively increased since the time of his initial injury.  
The letter further stated that the veteran had no prior 
history of back complaints.  The veteran's x-rays were 
reviewed and showed severe degenerative disc disease at 
multiple levels. 

A February 1994 VA medical record noted the veteran's history 
of dyspepsia, and indicated that the veteran's "whole family 
has it."  Under the category of nervous stomach, the record 
noted risk factors, to include caffeine, alcohol, stress, 
drugs, and tobacco.  This February 1994 record indicated that 
the veteran complained of joint pains and arthritis all over, 
and that the veteran had a history of herniated disc due to a 
job injury.

In connection with a VA psychological examination conducted 
in April 1994, the veteran claimed that he left a refinery 
job in 1988 upon suffering a back injury.

At the time of a general VA medical examination conducted in 
April 1994, the veteran stated that he had some aching in his 
low back region while in the service when doing forced 
marches with heavy packs.  The veteran further stated that he 
had no treatment for back problems, however, until he 
sustained a work-related injury in 1988.  The veteran 
indicated that he had not worked since 1988 due to chronic 
low back problems.  The assessment was chronic low back pain 
since a lifting injury in 1988.  

In April 1994, the veteran was also examined for stomach 
complaints.  The veteran reported that he had to take 
medications for epigastric discomfort and hyperacidity in 
1988.  The veteran indicated that alcohol seemed to worsen 
the hyperacidity, and that he drank alcohol fairly regularly.  
The examiner provided an assessment of hyperacidity and noted 
that the veteran was on Tagamet(r) since 1988 for hyperacidity 
and peptic ulcer syndrome.

A November 2, 1994 VA medical report also noted the veteran's 
complaint of low back pain since 1988 following a job 
incident, and made reference to the veteran's MRI report from 
1989, involving disc problems.  An entry dated November 11, 
1994 noted the veteran's report of a twisting injury 
sustained on the job in 1988, now with low back pain and 
thoracic pain which had progressively worsened. 

Analysis

As discussed above, the threshold question regarding a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In this 
case, the veteran claims that he suffers from a lumbar spine 
disorder and stomach disorder as a result of his military 
service.

Also as noted above, under Caluza v. Brown, 7 Vet. App. 498 
(1995), three elements must be satisfied in order for a claim 
to be considered well grounded: competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability. 

The first prong of the Caluza test has been met because the 
veteran's post-service VA and private examination reports 
provided various diagnoses, to include degenerative joint 
disease and/or degenerative disc disease of the low back, 
severe degenerative disc disease of the lumbosacral spine 
with lumbar scoliosis, chronic lumbar strain, dyspepsia, and 
hyperacidity peptic ulcer syndrome.  The second prong of the 
Caluza test has also been met because the veteran's 
statements that he had back and stomach problems in service 
are presumed to be credible for the limited purpose of 
determining the well groundedness of his claim pursuant to 
King, supra. 

However, the third prong of the Caluza well groundedness test 
has not been met.  The veteran claims that he suffered from a 
lumbar spine disorder and a stomach disorder in-service and 
thereafter.  There is, however, no competent medical evidence 
of record establishing a nexus between the veteran's reported 
in-service disorders and his currently diagnosed disorders.

No back or stomach disabilities or disease entities were 
identified during service or for many years thereafter.  The 
veteran's available post-service VA and private examination 
reports, dated 1993 and thereafter, provided diagnoses of 
various back and stomach disorders which were noted to have 
begun back in 1988.  Significantly, no competent medical 
professional related the veteran's lumbar spine and stomach 
diagnoses or symptoms thereof to military service.

The veteran's claim for service connection consists of 
personal statements that his back and stomach disorders stem 
from military service.  The veteran has complained of a 
chronic back disorder and continuous back symptoms in various 
medical reports.  However, there is no competent medical 
evidence which establishes chronicity between the veteran's 
service and the currently claimed back disability nor of a 
link between the veteran's claimed continuity of 
symptomatology and an in-service disease or injury.  See 
Savage v. Gober, 10 Vet. App. 489 (1997). Since the veteran 
is a layperson without the benefit of medical training, his 
opinion as to medical matters such as the etiology of his 
current back and stomach disorders cannot serve to well 
ground his claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992);  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

In conclusion, no competent medical professional has related 
the veteran's lumbar spine or stomach disorders to a 
disability incurred in service.  As noted above, the veteran 
himself is not competent to do so.  For the foregoing 
reasons, the veteran's claims are not well grounded, and the 
benefits sought on appeal are denied. 

Additional matters

The Board notes that the veteran served in the United States 
Marine Corps in Vietnam.  There is no official record that he 
served in combat.  Moreover, he has proffered no combat-
specific account of the incurrence of his lumbar spine or 
stomach disorders.  The Board, therefore, does not believe 
that the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) are applicable in this case.  The Board further 
observes that even if the veteran had alleged that his 
current disabilities had their inception in combat, competent 
medical nexus evidence is still required.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).

VA is under no further duty to assist the veteran in 
developing facts pertinent to his claim since it is not well 
grounded.  38 U.S.C.A. § 5107(a).  VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA 
is not on notice of any known and existing evidence that 
would render the veteran's claim well grounded.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claim well grounded, in 
particular, competent medical nexus evidence.  No other VA 
records are shown to be available, nor has the veteran 
identified other records which would serve to well ground his 
claim.


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a stomach disorder is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for a lumbar spine disorder is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

